PER CURIAM.
We reverse the summary final judgment on the authority of Abrams v. General Insurance Co., Inc., 508 So.2d 436 (Fla. 3d DCA 1987). We agree with appellant that the trial court erred in summarily deciding that the appellee-insureds did not make a material misrepresentation in their application for insurance by failing to disclose that their teenage daughter would be driving one of the insured vehicles. Based upon the conflicting evidence in the record before us, we conclude *1233that there is a disputed issue of fact as to the alleged misrepresentation that cannot be properly resolved by summary judgment.
Accordingly, we reverse and remand for further proceedings in accord herewith.
ANSTEAD and GLICKSTEIN, JJ., and BIRKEN, ARTHUR M., Associate Judge, concur.